Herlihy, J.
Appeal from judgment dismissing a negligence claim. The claimant on November 7, 1960 at approximately 8:00 a.m. on a dear day, the road dry and bare, entered a two-lane blacktop surface bridge which was covered with a transparent sheet of iec; the automobile went into a spin, struck the bridge girder and the claimant was injured. The claimant charged negligence on the part of the State for failure to sand or salt the bridge floor and failing to have an appropriate warning sign. We And no reason to modify the principles expressed in Knowles v. State (20 A D 2d 738). We find it applicable to the present facts and accordingly it is controlling and decisive. Judgment affirmed, without costs.
Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.